 

Exhibit 10.2

 

Execution Version

 

Voting Agreement

 

This Voting Agreement (this “Agreement”) is made and entered into as of August
5, 2020, by and among Ribbon Communications Operating Company, Inc., a Delaware
corporation (“RCOCI”), Ribbon Communications International Limited, an Ireland
company (“RCIL”, and together with RCOCI, each a “Seller” and collectively the
“Sellers”), Ribbon Communications Inc., a Delaware corporation (“Parent”), and
the undersigned holder (the “Holder”) of securities of American Virtual Cloud
Technologies, Inc., a Delaware corporation (the “Company”). Capitalized terms
used but not defined herein have the meaning attributed to them in the Purchase
Agreement (as defined below).

 

Recitals

 

WHEREAS, concurrently with the execution of this Agreement, the Company, the
Sellers and Ribbon Communications Inc., a Delaware corporation (“Parent”) are
entering into a certain Purchase Agreement (the “Purchase Agreement”) pursuant
to which the Sellers and their respective Affiliates are selling the Business by
selling the Purchased Interests and the Transferred Assets and assigning the
Assumed Liabilities to the Company;

 

WHEREAS, the purchase price to be paid by the Company to Parent in consideration
for all of Sellers’ and/or their respective Affiliates’ right, title and
interest in, to and under the Transferred Assets and the Purchased Interests
will be the issuance of 13,000,000 shares of Common Stock, or such larger number
of shares of Common Stock as may be agreed in accordance with the Purchase
Agreement (the “Issued Shares”);

 

WHEREAS, as an inducement and a condition to Parent and Sellers entering into
the Purchase Agreement and to consummate the transactions contemplated thereby,
the Holder has agreed to enter into this Agreement, pursuant to which the Holder
is agreeing, among other matters, to vote all of its Covered Stock (as defined
below) in favor of the issuance of the Issued Shares to Parent pursuant to the
Purchase Agreement;

 

WHEREAS, the obligations of Parent and the Sellers under the Purchase Agreement
are conditioned, among other things, upon the execution and delivery of this
Agreement by the Holder; and

 

WHEREAS, the parties desire to enter into this Agreement to set forth their
agreements and understandings with respect to the issuance of the Issued Shares.

 

NOW, THEREFORE, in consideration of the promises and the covenants and
agreements set forth below, the parties agree as follows:

 



   

 

 

1.                   No Transfer of Shares. During the term of this Agreement,
the Holder shall not (a) cause or permit any Transfer (as defined below) of any
of the Covered Stock or any right or interest therein, or (b) enter into any
agreement, option, understanding or arrangement with respect to a Transfer of
any of the Covered Stock. Except as required by this Agreement, the Holder shall
not deposit (or permit the deposit of) any Covered Stock in a voting trust or
grant any proxy or enter into any voting agreement or similar agreement with
respect to any of the Covered Stock or in any way grant any other Person any
right whatsoever with respect to the voting or disposition of the Covered Stock;
provided, that the foregoing shall not prohibit the Transfer of Covered Stock to
an Affiliate or other owner of Holder so long as such Affiliate of such
transferee executes this Agreement or a joinder agreement to become a party to
this Agreement. For purposes hereof, a Person shall be deemed to have effected a
“Transfer” of Covered Stock if such Person directly or indirectly: (a) sells,
pledges, encumbers, grants an option with respect to, transfers, assigns, or
otherwise disposes of (including by merger (including by conversion into
securities or other consideration), by tendering into any tender or exchange
offer, by operation of Law or otherwise) such security, or any interest in such
security; or (b) enters into an agreement, arrangement or commitment providing
for the sale of, pledge of, encumbrance of, grant of an option with respect to,
transfer of or disposition of such shares or any interest therein. Any Transfer
or attempted Transfer in violation of this Agreement shall be null and void ab
initio. It is hereby clarified that if any involuntary Transfer of any of the
Covered Stock shall occur (such as in the case of appointment of a receiver to
the Holder’s assets as part of bankruptcy proceedings), the transferee (which
term, as used herein, shall include the initial transferee and any and all
subsequent transferees of the initial transferee) shall take and hold such
Covered Stock subject to all of the restrictions, liabilities and rights under
this Agreement, which shall continue in full force and effect until the
termination of this Agreement.

 

2.                   Agreement to Vote Shares. The Holder irrevocably and
unconditionally agrees that it shall at any meeting of the stockholders of the
Company or at any adjournment thereof, in the action by written consent or in
any other circumstances upon which the Holder’s vote, consent or other approval
is sought in connection with the Purchase Agreement and issuance of the Issued
Shares pursuant to the Purchase Agreement, to (i) appear at each such meeting or
otherwise cause all of its Covered Stock to be counted as present thereat for
purpose of establishing a quorum and (ii) vote (or cause to be voted), in person
or by proxy, all of the Covered Stock that are then entitled to be voted (a) in
favor of the transactions contemplated by the Purchase Agreement, including the
issuance of the Issued Shares pursuant to the Purchase Agreement, (b) in favor
of any action, proposal, transaction or agreement that is submitted by the
Company for a vote of the stockholders of the Company and would reasonably be
expected to facilitate the transactions contemplated by the Purchase Agreement,
(c) in favor of any proposal to adjourn or postpone to a later date any meeting
of the stockholders of the Company at which any of the foregoing matters of this
Section 2 are submitted for consideration and vote of the stockholders of the
Company if there are not sufficient votes for approval of any such matters on
the date on which the meeting is held, and (d) against (1) any action or
agreement that would result in a breach of any covenant, representation or
warranty or any other obligation or agreement of the Company or any of its
Subsidiaries contained in the Purchase Agreement, or of such Holder contained in
this Agreement, and (2) any other action that would reasonably be expected to
impede, interfere with, delay, postpone or adversely affect or prevent the
transactions contemplated by the Purchase Agreement or this Agreement. The
Holder shall execute and deliver to the Company a written consent in favor of
the transactions contemplated under the Purchase Agreement and the terms of the
Purchase Agreement and the Ancillary Agreements reflected therein as soon as
practicable and in any event within two (2) Business Days after the date of
receipt from the Company of a written consent in proper form if no meeting of
the stockholders has then been called for such purpose. The Holder agrees that
the Covered Stock that are entitled to be voted shall be voted (or cause to be
voted) as set forth in the preceding sentences.

 

3.                   Director Matters/280G Matters Excluded. No provision of
this Agreement shall limit or otherwise restrict the Holder with respect to any
vote that the Holder (or, if the Holder is not a natural person, the Holder’s
representative) may make solely in his or her capacity as a director of the
Company with respect to a matter presented to the Company Board.

 



 2 

 

 

4.                   Irrevocable Proxy.

 

(a)                 Concurrently with the execution of this Agreement, the
Holder has executed and delivered to the Company an irrevocable proxy in the
form attached hereto as Exhibit A (the “Proxy”), which Proxy shall be
irrevocable to the fullest extent permissible by Law, with respect to the
Covered Stock. The Proxy granted by the Holder shall not be exercised to vote,
consent or act on any matter except as contemplated by Section 2 of this
Agreement.

 

(b)                 If, and only if, for any reason the Proxy granted pursuant
to this Agreement is deemed to be revocable, then the Holder agrees to vote the
Covered Stock that are then entitled to vote in accordance with Section 2 of
this Agreement.

 

5.                   Representations and Warranties of the Holder. The Holder
hereby represents and warrants to the Sellers as follows:

 

(a)                 The Holder (i) is the record and beneficial owner of the
Common Stock and other securities of the Company set forth on Schedule A
(collectively, the “Existing Stock”), free and clear of any Encumbrances of any
nature whatsoever (other than pursuant to (x) applicable restrictions on
transfer under applicable securities laws, or (y) this Agreement), and (ii) does
not beneficially own any securities of the Company (including options, warrants
or convertible securities) other than the Existing Stock.

 

(b)                Except as set forth on Schedule A, the Holder has the sole
right to Transfer, to vote and to direct the voting of the Existing Stock (or,
if this Agreement also is signed by the Holder’s spouse, the Holder and his or
her spouse, if applicable, together have the sole right to Transfer, to vote and
to direct the voting of the Existing Stock), and none of the Existing Stock are
subject to any voting trust or other agreement, arrangement or restriction with
respect to the Transfer or the voting of the Existing Stock, except as set forth
in this Agreement.

 

(c)                 The Holder, if not a natural person: (i) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, (ii) is not in violation of any of the provision of the Holder’s
organizational documents, and (iii) has the requisite corporate, company,
partnership or other power and authority to execute and deliver this Agreement
and the Proxy, to consummate the transactions contemplated hereby and thereby
and to comply with the terms hereof and thereof. The execution and delivery by
the Holder of this Agreement and the Proxy, the consummation by the Holder of
the transactions contemplated hereby and thereby and the compliance by the
Holder with the provisions hereof and thereof have been duly authorized by all
necessary corporate, company, partnership or other action on the part of the
Holder, and no other corporate, company, partnership or other proceedings on the
part of the Holder are necessary to authorize this Agreement and the Proxy, to
consummate the transactions contemplated hereby and thereby or to comply with
the provisions hereof or thereof.

 

(d)                 Each of this Agreement and the Proxy has been duly executed
and delivered by the Holder, constitutes a valid and binding obligation of the
Holder and is enforceable against the Holder in accordance with its terms,
except as such enforceability may be subject to applicable bankruptcy,
reorganization, insolvency, moratorium and similar Laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

 



 3 

 

 

(e)                 The execution and delivery of this Agreement and the Proxy,
the consummation of the transactions contemplated hereby and thereby and
compliance with the provisions hereof and thereof do not and will not conflict
with, or result in any violation or breach of, or default (with or without
notice or lapse of time, or both) under, any provision of (i) the organizational
documents of the Holder, if applicable, (ii) any (A) statute, law, ordinance,
rule or regulation or (B) judgment, order or decree, in each case, applicable to
the Holder or its properties or assets, or (iii) any contract, trust,
commitment, agreement, understanding, arrangement or restriction of any kind to
which the Holder is a party or by which the Holder or the Holder’s assets are
bound. The execution and delivery by the Holder of this Agreement does not, and
the performance of the Holder’s obligations hereunder does not, require such
Holder or any of its Affiliates to obtain any consent, approval, authorization
or permit of, or to make any filing with or notification to, any person or
Governmental Authority, other than any filings as may be required under the
Securities Exchange Act of 1934, as amended, or the rules or regulations
promulgated thereunder.

 



(f)                  There is no action, suit, investigation, complaint or other
proceeding pending against, involving or affecting the Holder or the Existing
Stock or, to the knowledge of the Holder, any other person, or, to the knowledge
of the Holder, threatened against, involving or affecting the Holder or the
Existing Stock or any other person that would reasonably be expected to restrict
or prohibit (or, if successful, would restrict or prohibit) the performance by
the Holder of its obligations under this Agreement.

 

(g)                The Holder understands and acknowledges that Parent and
Sellers are entering into the Purchase Agreement in reliance upon the Holder’s
execution, delivery and performance of this Agreement. The Holder is
sophisticated holder with respect to the Existing Stock and has adequate
information concerning the transactions contemplated hereby and by the Purchase
Agreement and concerning the business and financial condition of the Company to
make an informed decision regarding the matters referred to herein and has
independently, without reliance upon Parent, Sellers or any of their respective
Affiliates, and based on such information as the Holder has deemed appropriate,
made the Holder’s own analysis and decision to enter into this Agreement.

 

6.                   Termination. This Agreement shall terminate upon the
earliest to occur of (a) the valid termination of the Purchase Agreement in
accordance with its terms and (b) the Closing. In the event of the termination
of this Agreement, this Agreement and the Proxy shall forthwith become null and
void, there shall be no liability on the part of any of the parties, and all
rights and obligations of each party hereto shall cease; provided, however, that
no such termination of this Agreement shall relieve any party hereto from any
liability for any breach of any provision of this Agreement prior to such
termination; provided, further, that Section 9 and Sections 11 to 17 shall
survive any such termination.

 

7.                   Further Covenants and Assurances.

 

(a)                 The Holder shall not, and the Holder shall not permit any of
its Affiliates or Representatives to, directly or indirectly (i) solicit,
initiate, entertain or agree to any proposals or offers from any Person relating
to a third-party acquisition or (ii) participate in any discussions or
negotiations regarding, or furnish to any Person any information with respect
to, or otherwise cooperate with, facilitate or encourage any effort or attempt
by any Person to do or seek, a third-party acquisition. The Holder will, from
time to time, execute and deliver, or cause to be executed and delivered, such
additional or further consents, documents and other instruments as Sellers may
reasonably request for the purpose of effectively carrying out the provisions of
this Agreement and the transactions contemplated hereby.

 

(b)                 If the Holder (in such capacity) receives an inquiry,
proposal or offer relating to a third-party acquisition from any Person, the
Holder will, subject to any confidentiality obligations to which the Holder is
subject, (i) promptly notify Sellers of the same and the details thereof
(including the identity of the Person making same), (ii) provide to Sellers a
copy of any written inquiry, proposal or offer and all correspondence related
thereto, and (iii) keep Sellers informed of the status thereof. The Holder will
immediately cease and cause to be terminated any existing activities,
discussions or negotiations with any persons conducted prior to the date hereof
with respect to any third-party acquisition.

 



 4 

 

 

(c)                 The Holder shall not take any action that would make any
representation or warranty of the Holder contained herein untrue or incorrect or
would reasonably be likely to adversely affect, prevent or delay (i) the Holder
from performing any of the Holder’s obligations under this Agreement (it being
understood that nothing contained in this Agreement shall be deemed to restrict
the ability of the Holder to exercise any voting rights with respect to the
Existing Stock consistent with this Agreement (but not Transfer) held by the
Holder as of the date hereof) or (ii) the Requisite Buyer Company Stockholder
Approval from being obtained.

 

(d)                 The Holder agrees that it will not bring, commence,
institute, maintain, prosecute, participate in or voluntarily aid any action,
claim, suit or cause of action, in Law or in equity, in any court or before any
Governmental Authority, which (i) challenges the validity of or seeks to enjoin
the operation of any provision of this Agreement or (ii) alleges that the
execution and delivery of this Agreement by the Holder, either alone or together
with the other voting agreements and proxies to be delivered in connection with
the execution of the Purchase Agreement, or the approval of the Purchase
Agreement by the board of directors of the Company, breaches any fiduciary duty
of the board of directors of the Company or any member thereof; provided, that
the Holder may defend against, contest or settle any such action, claim, suit or
cause of action brought against the Holder that relates solely to the Holder’s
capacity as a director or officer of the Company.

 

(e)                 The Holder agrees that any additional securities of the
Company acquired by the Holder after the date of this Agreement and prior to the
termination of this Agreement (including through the exercise of any stock
options or otherwise) (together with the Existing Stock, the “Covered Stock”)
shall automatically be subject to the terms of this Agreement as though owned by
the Holder on the date hereof.

 

8.                   Holder Release. Conditioned upon and effective as of the
Closing, the Holder, as an inducement to Sellers to enter into the Purchase
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, hereby fully and completely forever
releases and discharges the Sellers, the Company and their respective current
and former Affiliates and all of their respective past or present stockholders,
partners, members, officers, directors, employees and representatives and each
of their respective heirs, executors, predecessors, successors and assigns
(collectively, the “Releasees”), from any and all claims, actions, causes of
action, suits, debts, dues, sums of money, accounts, reckonings, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, expenses, executions, affirmative defenses, demands and other
obligations or liabilities whatsoever, in law or equity, whether known or
unknown to the Holder, fixed or contingent, which the Holder ever had, now have
or may have against any of the Releasees, based on or arising out of any matter,
cause, act or omission whatsoever, occurring or existing at any time up to and
including the Closing, including, without limitation, for, upon, or by reason of
any action, omission, event, occurrence or circumstance related to the operation
of the business of the Company or its Subsidiaries or the Business that has
occurred prior to the Closing; provided, however, that the foregoing shall not
release any Person from (i) any obligation of such Person under any provision of
the Purchase Agreement or any other Ancillary Agreement arising before or after
the Closing, (ii) any claims for indemnification or for advancement or
reimbursement of expenses as a past or present officer or director under the
Company’s organizational documents or under applicable Law or (iii) relating to
salary, bonuses, severance, change of control or retention compensation or
accrued vacation or other paid time off, any other employee or director
compensation and/or benefits, and unreimbursed expenses. The foregoing release
is conditioned upon the consummation of the transactions as contemplated in the
Purchase Agreement, and shall become null and void, and shall have no effect
whatsoever, without any action on the part of any person or entity, upon
termination of the Purchase Agreement for any reason.

 



 5 

 

 

9.                  Successors, Assigns and Transferees Bound. Without limiting
Section 1 hereof in any way, the Holder agrees that this Agreement and the
obligations hereunder shall attach to the Covered Stock from the date hereof
through the termination of this Agreement and shall be binding upon any Person
to which legal or beneficial ownership of the Covered Stock shall pass, whether
by operation of Law or otherwise, including the Holder’s heirs, guardians,
administrators or successors, and the Holder further agrees to take all actions
necessary to effectuate the foregoing. Any shares of Company Stock or any
options, warrants or convertible securities (in each case, whether or not
vested) to acquire shares of Company Stock received by the Holder in connection
with any stock split, exchange of shares, stock dividend, reclassification,
merger, reorganization, recapitalization or other change in the capital
structure of the Company affecting the Company Stock shall be deemed to be
included as “Existing Stock” and “Covered Stock”, and this Agreement and the
representations, warranties, covenants, agreements and obligations hereunder
shall attach to any such additional Common Stock.

 

10.                 Deposit. The Holder shall cause a counterpart of this
Agreement to be deposited with the Company at its principal place of business or
registered office where it shall be subject to the same right of examination by
any stockholder, in person or by agent or attorney, as are the books and records
of the Company.

 

11.                 Public Disclosure. Except as contemplated by the Purchase
Agreement or as otherwise required by Law, court order or regulatory authority,
no disclosure (whether or not in response to an inquiry) of the subject matter
of this Agreement or the Purchase Agreement shall be made prior to the Closing
by or on behalf of the Holder (including any Representative of the Holder)
(other than disclosures to managers, advisors or equity holders of the Holder on
a need to know basis in connection with the approval of the Purchase Agreement
and the transactions contemplated thereby) unless approved by Sellers prior to
such disclosure. Notwithstanding the immediately preceding sentence, in the
event that the Holder is required by Law or court order to make any such
disclosure, the Holder may make such disclosure; provided that the Holder shall
notify Sellers prior to making such disclosure, shall use its commercially
reasonable efforts to give Sellers an opportunity (as is reasonable under the
circumstances) to comment on such disclosure, and shall make only such
disclosure as it is legally obligated to disclose. Solely to the extent required
by applicable Law, the Holder hereby authorizes Parent , Sellers and the Company
to publish and disclose in any announcement, filing or disclosure required by
the SEC the Holder’s identity and ownership of the Covered Stock and the nature
of the Holder’s obligations under this Agreement. The Holder agrees as promptly
as practicable to give to Parent, Sellers and the Company any information that
it may reasonably require for the preparation of any such announcement or
disclosure documents and agrees to promptly notify Parent, Sellers and the
Company of any required corrections with respect to any written information
supplied by it specifically for use in any such disclosure document, if any, to
the extent that any shall be or have become false or misleading, in any material
respect.

 

12.                 Remedies. The Holder acknowledges that money damages would
be both incalculable and an insufficient remedy for any breach of this Agreement
by it, and that any such breach would cause Sellers irreparable harm.
Accordingly, the Holder agrees that in the event of any breach or threatened
breach of this Agreement, Sellers, in addition to any other remedies at Law or
in equity it may have, shall be entitled to seek immediate equitable relief,
including injunctive relief and specific performance, without the necessity of
proving the inadequacy of money damages as a remedy and without the necessity of
posting any bond or other security, to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof in any court of the United
States or any state having jurisdiction.

 

13.                 Notices. All notices, requests, consents, Claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand; (b) when received by the
addressee if sent by a nationally recognized overnight courier (receipt
requested); (c) on the date sent by facsimile or e-mail of a PDF document (with
confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient or (d) on the third (3rd) day after the date mailed, by certified
or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective Parties at the following addresses
(or at such other address for a Party as shall be specified in a notice given in
accordance with this Section 13)

 



 6 

 

 



(i)if to Sellers, to

 

Ribbon Communications Inc.

4 Technology Park Drive

Westford, Massachusetts 01886

Attention: Patrick Macken, EVP and Chief Legal Officer

E-Mail: pmacken@rbbn.com

 

with a copy to (which shall not constitute notice):

 

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022-4834

Attention: David Allinson; Jane Greyf

E-Mail: david.allinson@lw.com; jane.greyf@lw.com

 

(ii)if to the Holder, to the address set forth on Schedule A hereto.

 

14.               Severability. The invalidity or unenforceability of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of any other provision of this Agreement in such jurisdiction, or
the validity or enforceability of any provision of this Agreement in any other
jurisdiction.

 

15.               Entire Agreement/Amendment. This Agreement and the Proxy
represent the entire agreement of the parties with respect to the subject matter
hereof and supersede all prior agreements and understandings, both written and
oral, among the parties with respect to the subject matter hereof. Neither this
Agreement nor the Proxy may be amended, modified, altered or supplemented except
by means of a written instrument executed and delivered by the parties hereto.

 

16.               Governing Law. This Agreement and the Proxy shall be construed
in accordance with, and governed in all respects by, the internal laws of the
State of Delaware without regard to the Laws of such jurisdiction that would
require the substantive Laws of another jurisdiction to apply. Unless otherwise
explicitly provided in this Agreement, any action, claim, suit or proceeding
relating to this Agreement or the Proxy or the enforcement of any provision of
this Agreement or the Proxy shall be brought or otherwise commenced only in any
state or federal court located in Delaware. Each party hereto (a) expressly and
irrevocably consents and submits to the exclusive jurisdiction of the Delaware
Court of Chancery (or in the event (but only in the event) that such court does
not have subject matter jurisdiction over such action or proceeding, in the
United States District Court for the District of Delaware) in any action arising
out of or relating to this Agreement or any of the matters contemplated hereby;
(b) agrees that each such court shall be deemed to be a convenient forum; (c)
agrees that service of process in any such proceeding may be made by giving
notice pursuant to Section 13; and (d) agrees not to assert, by way of motion,
as a defense or otherwise, in any such proceeding commenced in any such court,
any claim that such party is not subject personally to the jurisdiction of such
court, that such proceeding has been brought in an inconvenient forum, that the
venue of such proceeding is improper or that this Agreement or the Proxy or the
subject matter of this Agreement or the Proxy may not be enforced in or by such
court.

 



 7 

 

 

17.               Counterparts. For the convenience of the parties, this
Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

[Remainder of page intentionally left blank]

 



 8 

 

 

In Witness Whereof, the parties have caused this Agreement to be executed as of
the date first above written.

 

  Holder         Stratos Management Systems Holdings, LLC         By: /s/
Lawrence E. Mock, Jr.   Name: Lawrence E. Mock, Jr.   Title:           Ribbon
Communications Operating Company, Inc.         By: /s/ Miguel Lopez   Name:
Miguel Lopez   Title: President & Chief Executive Officer         Ribbon
Communications International Limited         By: /s/ Eric S. Marmurek   Name:
Eric S. Marmurek   Title: Director         Ribbon Communications inc.        
By: /s/ Bruce McClelland   Name: Bruce McClelland   Title: President & Chief
Executive Officer

 

Signature Page to the Voting Agreement

 



   

 

 

SCHEDULE A

 

Name and Address of Holder

Shares of Company Common Stock

PIPE Convertible Debentures

Company Warrants

Stratos Management Systems Holdings, LLC

 

 

 

c/o Navigation Capital Partners, Inc.

2870 Peachtreee Road
NW, Suite 509

Atlanta, GA 30305

 

8,189,49 shares of Common Stock

 

 

$20,000,000

2,000,000 PIPE unit warrants ($.01 strike price)

 

 

 



   

 

 

EXHIBIT A

Irrevocable Proxy

 

The undersigned holder (the “Holder”) of outstanding securities of American
Virtual Cloud Technologies, Inc., a Delaware corporation (the “Company”), solely
in its, his or her capacity as a holder of securities of the Company, hereby
irrevocably appoints __________________, as the sole and exclusive attorney and
proxy of the undersigned, with full power of substitution and resubstitution, to
vote and exercise all voting, consent and similar rights with respect to all of
the Covered Stock (as defined in the Voting Agreement, as defined below) until
the Expiration Date (as defined below) as specified below. Upon the
undersigned’s execution of this Proxy, any and all prior proxies given by the
undersigned with respect to the Covered Stock are hereby revoked and the
undersigned agrees not to grant any subsequent proxies with respect to the
Covered Stock until after the Expiration Date.

 

This Proxy is irrevocable, is coupled with an interest sufficient in law to
support an irrevocable power and made for the benefit of third parties, and is
granted pursuant to that certain Voting Agreement (the “Voting Agreement”) of
even date herewith by and among Ribbon Communications Operating Company, Inc., a
Delaware corporation (“RCOCI”), Ribbon Communications International Limited, an
Ireland company (“RCIL”, and together with RCOCI, each a “Seller” and
collectively the “Sellers”) and the Holder, and is granted solely in furtherance
of Holder’s undertaking to vote the Covered Stock as required by the Voting
Agreement contemplated by that certain Purchase Agreement of even date herewith
(the “Purchase Agreement”), by and among the Company, the Sellers and Ribbon
Communications Inc., a Delaware corporation. As used herein, the term
“Expiration Date” shall mean the date of termination of the Voting Agreement in
accordance with its terms. Capitalized terms used but not defined herein have
the meaning attributed to them in the Purchase Agreement.

 

The attorney and proxy named above is hereby authorized and empowered by the
Holder, at any time prior to the Expiration Date, to act as the Holder’s
attorney and proxy to vote the Covered Stock and to exercise all voting, consent
and similar rights of the Holder with respect to the Covered Stock (including,
without limitation, the power to execute and deliver written consents), in
accordance with Section 2 of the Voting Agreement, at any meeting of
stockholders of the Company or at any adjournment thereof, in any action by
written consent or in any other circumstances upon which the Holder’s vote,
consent or other approval is sought in connection with the Purchase Agreement
and issuance of the Issued Shares pursuant to the Purchase Agreement.

 

Any obligation of the Holder hereunder shall be binding upon the successors and
assigns of the Holder.

 

This Proxy shall terminate, and be of no further force or effect, automatically
upon the Expiration Date.

 

[The remainder of this page is intentionally left blank.]

 



   

 

 

  Holder         Stratos Management Systems Holdings, LLC         By:
              Name:     Title:          

Dated: _________ ___, 2020

 



   

 